DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Office notes that the Examiner of record has changed and is now Katherine Schwiker. All further communications should be directed to the new examiner of record whose contact information is at the end of the office action.
Response to Amendment
This office action is responsive to the amendment filed on 05/02/2022. As directed by the amendment: claims 1, 8, 9, 13, and 16 have been amended and claim 20 has been cancelled. Thus, claims 1-19 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the distal end [of the conduit] extending distally beyond a distal end of the occlusive member while in the constrained state” which is not supported by the originally filed application. Specifically, the originally filed application does not state the distal end [of the conduit] extending distally beyond a distal end of the occlusive member while in the constrained state and the drawings do not show it. Original claim 20 states “a distal end of the conduit extends distally beyond a distal end of the occlusive implant” but this is insufficient to support the current claim language of the distal end [of the conduit] extending distally beyond a distal end of the occlusive member while in the constrained state. Additionally, originally fig. 6 shows the distal end of the conduit extends distally beyond a distal end of the occlusive implant, but sows a configuration in which the occlusive member is not in the constrained state. Therefore “the distal end [of the conduit] extending distally beyond a distal end of the occlusive member while in the constrained state” is considered now matter. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distal end [of the conduit] extending distally beyond a distal end of the occlusive member while in the constrained state” which as stated above is not supported by the originally filed application. Furthermore, it is unclear how the distal end [of the conduit] extending distally beyond a distal end of the occlusive member while in the constrained state. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (US 7,128,736 B1) in view of MA (US 2016/0331381 A1) and Chouinard et al. (US 2015/0005808 A1).
Regarding claims 1 and 5 Abrams discloses [fig. 1A-1B and 4A-4D, note that fig. 4A-4D show the delivery of the device of fig. 1A-1B (see col. 8 ln. 39-40)] a treatment system comprising: an electrolytically corrodible core wire 160 having a proximal portion, a distal portion, and a detachment zone 108 (see col. 6 ln. 15-18);
an occlusive member 100 coupled to the core wire distal portion (see fig. 1A), the occlusive member 100 having a constrained state for delivery to an aneurysm (see fig. 4A) and an expanded state in which at least a portion of the occlusive member is configured to be disposed across a neck of the aneurysm (see fig. 4B and col. 8 ln. 39-50); and 
a conduit 200 extending along at least a portion of the core wire 160 (see fig. 4A and col. 8 ln. 39-50), the conduit 200 having a distal end configured to be disposed within the aneurysm alongside the occlusive member (see fig. 4B), the distal end extending distally beyond a distal end of the occlusive member while in the constrained state (see fig. 4A), the conduit 200 having a lumen configured to pass an embolic element 202 therethrough (see fig. 4B and col. 8 ln. 39-45 and 51-55).
The Office notes that fig. 4A-4D show the delivery of the device of fig. 1A-1B (see col. 8 ln. 39-40).
Abrams is silent regarding the detachment zone is between the proximal portion and the distal portion; the occlusive member having a proximal hub coupled to the core wire distal portion.
However MA, in the same field of endeavor, teaches of a similar treatment system 10 comprising: an electrolytically corrodible core wire (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) having a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and a detachment zone (detachment zone 30) between the proximal portion and the distal portion (…a detachment zone 30 between the delivery wire 31 and the implant wire 33. The detachment zone 30 can represent the joining of a distal end 41 of the delivery wire 31 and a proximal end 43 of the implant wire 33, [0044]); an occlusive member 20 having a proximal hub 50 coupled to the core wire distal portion (… a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abrams to have the detachment zone is between the proximal portion and the distal portion; the occlusive member having a proximal hub coupled to the core wire distal portion as taught by MA, for the purpose of having a multi part detachment wire that allows erosion to be concentrated to a limited area to reduce detachment time and prevent unwanted particulates from being left behind (see MA [0043]).
Abrams as modified is silent regarding the conduit coupled to the core wire such that the conduit and the core wire are configured to be advanced to the aneurysm together; the conduit is coupled to the core wire such that the two cannot slide relative to one another.
However Chouinard, in the analogous art of medical deployment systems, teaches (Figures 1C-1E, FIGS. 1A-1E depict the distal portions of two elongate delivery control devices that comprise an example deployment system 100, [0042]) a conduit 120 is coupled to the core wire 110 such that the two cannot slide relative to one another (…the body member 110 and the body locking member 120 are elongate members such as wires, shafts, tubes, or rods, and the like…In some embodiments, the groove 118 is configured to provide a selected amount of resistance to axial translation movement between the body member 110 and the body locking member 120, [0043-0046]; Examiner understands that the feature of locking the two members together is used for the same purpose of limiting the axially motion between the two members and the selected resistance can be as little or as much as required by the user. Thus, the prior art reads to the limitations of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Abrams as modified to have the conduit coupled to the core wire such that the two cannot slide relative to one another as taught by Chouinard, for the purpose of cooperative engagement between the two members to provide resistance of axial translation, enablement of alignment therebetween, and mitigation for undesirable twisting, [Chouinard, 0046].
The language “the conduit and the core wire are configured to be advanced to the aneurysm together” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Abrams as modified meets the structural limitations of the claim, and the conduit and the core wire are capable of being advanced to the aneurysm together. Abrams teaches that the conduit and core wire are both advanced to the aneurysm (see fig. 4A and 8 ln. 39-50) and is modified to have the conduit and core wire coupled such that the two cannot slide relative to one another.
Regarding claims 8 and 14 Abrams discloses [fig. 1A-1B and 4A-4D, note that fig. 4A-4D show the delivery of the device of fig. 1A-1B (see col. 8 ln. 39-40)] a treatment system comprising: an electrolytically corrodible core wire 160 having a proximal portion, a distal portion, and a detachment zone 108 (see col. 6 ln. 15-18);
an occlusive member 100 coupled to the core wire distal portion (see fig. 1A), the occlusive member configured to be positioned at or adjacent to a treatment site (see fig. 4B and col. 8 ln. 39-50);
a conduit 200 extending along at least a portion of the core wire 160 (see fig. 4A and col. 8 ln. 39-50), the conduit 200 having a lumen configured to pass an embolic element 202 therethrough (see fig. 4B and col. 8 ln. 39-45 and 51-55), and a distal end extending distally beyond a distal end of the occlusive member (see fig. 4A-4B).
Abrams is silent regarding the detachment zone is between the proximal portion and the distal portion; the occlusive member having a proximal hub coupled to the core wire distal portion.
However MA, in the same field of endeavor, teaches of a similar treatment system 10 comprising: an electrolytically corrodible core wire (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) having a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and a detachment zone (detachment zone 30) between the proximal portion and the distal portion (…a detachment zone 30 between the delivery wire 31 and the implant wire 33. The detachment zone 30 can represent the joining of a distal end 41 of the delivery wire 31 and a proximal end 43 of the implant wire 33, [0044]); an occlusive member 20 having a proximal hub 50 coupled to the core wire distal portion (… a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abrams to have the detachment zone is between the proximal portion and the distal portion; the occlusive member having a proximal hub coupled to the core wire distal portion as taught by MA, for the purpose of having a multi part detachment wire that allows erosion to be concentrated to a limited area to reduce detachment time and prevent unwanted particulates from being left behind (see MA [0043]).
Abrams as modified is silent regarding the conduit coupled to the core wire; the conduit is coupled to the core wire such that the two cannot slide relative to one another.
However Chouinard, in the analogous art of medical deployment systems, teaches (Figures 1C-1E, FIGS. 1A-1E depict the distal portions of two elongate delivery control devices that comprise an example deployment system 100, [0042]) a conduit 120 is coupled to the core wire 110 such that the two cannot slide relative to one another (…the body member 110 and the body locking member 120 are elongate members such as wires, shafts, tubes, or rods, and the like…In some embodiments, the groove 118 is configured to provide a selected amount of resistance to axial translation movement between the body member 110 and the body locking member 120, [0043-0046]; Examiner understands that the feature of locking the two members together is used for the same purpose of limiting the axially motion between the two members and the selected resistance can be as little or as much as required by the user. Thus, the prior art reads to the limitations of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Abrams as modified to have the conduit coupled to the core wire such that the two cannot slide relative to one another as taught by Chouinard, for the purpose of cooperative engagement between the two members to provide resistance of axial translation, enablement of alignment therebetween, and mitigation for undesirable twisting, [Chouinard, 0046].
Regarding claim 16 Abrams discloses [fig. 1A-1B and 4A-4D, note that fig. 4A-4D show the delivery of the device of fig. 1A-1B (see col. 8 ln. 39-40)] a treatment system comprising: a core member 160 having a proximal portion, a distal portion, and a detachment zone 108 (see col. 6 ln. 15-18);
an occlusive implant 100 coupled to the core member distal portion (see fig. 1A), the occlusive member 100 configured to be delivered to an aneurysm (see fig. 4B and col. 8 ln. 39-50); and 
a conduit 200 extending along at least a portion of the core member 160 (see fig. 4A and col. 8 ln. 39-50), the conduit 200 having a lumen configured to pass an embolic element 202 therethrough to within the aneurysm (see fig. 4B and col. 8 ln. 39-45 and 51-55), a distal end extending distally beyond a distal end of the occlusive implant (see fig. 4A-4B),
wherein, after severing the core member 160 via the detachment zone 108, the core member proximal portion and the conduit can be removed while the occlusive implant remains within the aneurysm (see fig. 4D and col. 8 ln. 55-64).
Abrams is silent regarding the detachment zone is between the proximal portion and the distal portion; after severing the core member via the detachment zone, the core member distal portion remains within the aneurysm.
However MA, in the same field of endeavor, teaches of a similar treatment system 10 comprising: an electrolytically corrodible core member (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) having a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and a detachment zone (detachment zone 30) between the proximal portion and the distal portion (…a detachment zone 30 between the delivery wire 31 and the implant wire 33. The detachment zone 30 can represent the joining of a distal end 41 of the delivery wire 31 and a proximal end 43 of the implant wire 33, [0044]); an occlusive member 20; after severing the core member via the detachment zone, the core member distal portion remains within the aneurysm ([0044-0046], [0054]; Examiner understands that due to the placement of the detachment zone between proximal and distal portions of the core wire (between delivery wire and implant wire), upon detachment, the distal portion of the core member (implant wire) will remain in the aneurysm along with the occlusive implant).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abrams to have the detachment zone is between the proximal portion and the distal portion; after severing the core member via the detachment zone, the core member distal portion remains within the aneurysm as taught by MA, for the purpose of having a multi part detachment wire that allows erosion to be concentrated to a limited area to reduce detachment time and prevent unwanted particulates from being left behind (see MA [0043]).
Abrams as modified is silent regarding the conduit coupled to the core wire such that the conduit and the core wire are configured to be advanced to the aneurysm together.
However Chouinard, in the analogous art of medical deployment systems, teaches (Figures 1C-1E, FIGS. 1A-1E depict the distal portions of two elongate delivery control devices that comprise an example deployment system 100, [0042]) a conduit 120 is coupled to the core wire 110 ([0043-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Abrams as modified to have the conduit coupled to the core wire as taught by Chouinard, for the purpose of cooperative engagement between the two members to provide resistance of axial translation, enablement of alignment therebetween, and mitigation for undesirable twisting, [Chouinard, 0046].
The language “the conduit and the core wire are configured to be advanced to the aneurysm together” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Abrams as modified meets the structural limitations of the claim, and the conduit and the core wire are capable of being advanced to the aneurysm together. Abrams teaches that the conduit and core wire are both advanced to the aneurysm (see fig. 4A and 8 ln. 39-50) and is modified to have the conduit and core wire coupled together.
Regarding claims 2, 11, and 18, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1, 8, and 16. Abrams further discloses (fig. 1A-1B and 4A-4D) the conduit 200 comprises a flexible tubular member (see fig. 4A-4D, 200 flexes to be positioned in the aneurysm).
Regarding claim 6, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Abrams is further silent regarding the core wire comprises a proximal insulating layer annularly contacting the proximal portion of the core wire and a distal insulating layer annularly contacting the distal portion of the core wire.
However further teaches the core wire (31 and 33) comprises a proximal insulating layer annularly contacting the proximal portion of the core wire (proximal insulating layer 34, the proximal insulating layer 34 can circumferentially surround an outer surface of the delivery wire 31, [0045]) and a distal insulating layer annularly contacting the distal portion of the core wire (distal insulating layer 32, the distal insulating layer 32 can circumferentially surround and contact an outer surface of the implant wire 33, [0045]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abrams as modified to have the core wire comprises a proximal insulating layer annularly contacting the proximal portion of the core wire and a distal insulating layer annularly contacting the distal portion of the core wire as taught by MA, for the purpose of protecting the surrounding materials and patient anatomy from the conductive material through the wire.
Regarding claim 9, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Abrams further discloses (fig. 1A-1B and 4A-4D) a distal portion of conduit 200 is configured to be disposed at or adjacent the treatment site alongside the occlusive member (see fig. 4B).
Regarding claim 10, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Abrams further discloses (fig. 1A-1B and 4A-4D) the treatment site comprises an aneurysm sac (see fig. 4A and col. 8 ln. 39-50), and wherein the occlusive member is configured to be disposed within the aneurysm sac (see fig. 4B) and a distal portion of the conduit 200 is configured to be disposed within the aneurysm sac for delivery of the embolic element 202 to within the aneurysm sac (see fig. 4A-4C and col. 8 ln. 39-55).
Regarding claims 15 and 17, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claims 8 and 16. Abrams further discloses (fig. 1A-1B and 4A-4D) the occlusive member comprises an expandable mesh 104 (see col. 5 ln. 53-64 and col. 8 ln. 4-6) having a constrained state for delivery to an aneurysm (state of fig. 4A) and an expanded state in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (state of fig. 4B).
Regarding claim 19, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Abrams further discloses (fig. 1A-1B and 4A-4D) the detachment zone 108 comprises a portion of the core member 160 configured to be severed via electrolytic corrosion (see col. 6 ln. 15-18).
Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of MA and Chouinard as applied to claims 1 and 8 above, and further in view of Sepetka et al. (US 2014/0200607 A1).
Regarding claims 3 and 12, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 8. Abrams as modified is silent regarding a stylet configured to be removably disposed within the lumen of the conduit.
However Sepetka, in the same field of endeavor, teaches (Figure 26-27, conduit, hypotube 28) a stylet configured to be removably disposed within the lumen of the conduit (A stylet may be included within the hypotube…stylet may be removable, [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Abrams as modified to have the stylet of Sepetka for the purpose of providing greater column strength to the hypotube, especially during tracking through the delivery device (i.e. microcatheter) and vasculature, (Sepetka, [0074]).
Regarding claim 7, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Abrams as modified is silent regarding the embolic element is a liquid embolic.
However Sepetka, in the same field of endeavor, teaches (Figure 26-27, conduit, hypotube 28) the embolic element is a liquid embolic (…hypotube is subsequently used to deliver further embolic agents (i.e. embolic coils, liquid embolic, hydrogel), [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Abrams as modified with a liquid embolic, as taught by Sepetka, for the purpose of treating and filling the remaining portion of the aneurysm, (Sepetka, [0075]).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of MA and Chouinard as applied to claims 1 and 8 above, and further in view of Leopold et al. (US 2014/0215792 A1).
Regarding claims 4 and 13, Abrams as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 8. Abrams as modified is silent regarding the conduit has a distal portion having a smaller cross-sectional dimension than a proximal portion of the conduit.
However Leopold, in the same field of endeavor, teaches (Figure 2) the conduit (guide sheath 102, guide sheath assembly that can be used to access a treatment site, [0085]) has a distal portion having a smaller cross-sectional dimension than a proximal portion of the conduit (The guide sheath distal end 110 can be tapered, [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Abrams as modified with the conduit having a smaller distal cross-sectional dimension that a proximal portion of that conduit, as taught by Leopold, for the purpose of assisting in configuring the tip to be atraumatic and enabling tracking through tortuous peripheral vasculature, (Leopold, [0086]-[0087]).  
Response to Arguments
Applicant’s arguments, see pg. 11, filed 05/02/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 05/02/2022, with respect to the objection of claims 1-7, 9, and 13 have been fully considered and are persuasive.  The objection of claims 1-7, 9, and 13 has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1, 8, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abrams, MA, and Chouinard.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771